   Case 0:19-cv-62181-AMC Document 20 Entered on FLSD Docket 01/16/2020 Page 1 of 1

                                                RETURN oFsEnklcs                                            FILED BY                D C,.



                                     UNITED STATES DISTRICT COUKT
                                             Southern DistrictofFlorida                                          JAN 1S 2220
                                                                                                                 ANGEL.A E.NCIBLE
                                                                                                                cLERK U.S. DisT,CT.
                                                                                                               s.D.(3F FLA.-FT. LAUD.

C
F
W
l
a
l
i
h
si
 r
 e
 l
 t
 i
 Nf
  l
  r
  :
  um
  ms
   b
   Ter
     :
     d
     0
     d:
      y
      1
      s
      9-
       A
       Cn
        W
        d6
         r
         e
         2181
            -
            FAM                                                                                           IIIIIII
                                                                                                                !jl
                                                                                                                  1)!t
                                                                                                                     I
                                                                                                                     !!l1!à
                                                                                                                          IlIIII
VS.
Defendant:
RyanT.Biro,ClaytonRoberson,CaryDejean,ThomasJr.Nelson,PaulHormann,
W illiam ,Luis Castro individually,Capacity as a City ofSunrise Police W icers

For:
W ilhelrmsTeddysAndre
9351 NW 46th Ct
Sunrise.FL33351
Received by COURTESY FLORIDA PROCESS SERVERS onthe 29th day ofNovember.2019 at5:00 pm to be served on
RyantBiro,50440 W Oakland Park Blvd,Sunrise,Ft 33855.
1,Louis Pardo,do hereby affirm thatonthe 14th day ofJanuary,2020 at3:38 pm,1:
served a GOVERNM ENT AGENCY by delivering a true copyofthe SUM MONS IN A CIVIL ACTION AND AMENDED
VERIFIED COMPLAINT AND DEMAND FOR JURY TRlAkwi        ththe date and hourofservice endorsed thereon by m erto:
Madha Mcquaid asCoud Liason forRyantBiro,and informed said person ofthe contentstherein,incompliancewi    th
State Statutes.

lcerti
     fythatIam overtheajeof18,havenointerestintheaboveaction,andam aCertifiedProcessServer.ingood
standing,inthejudici
                   alcircultinwhichtheprocesswasserved.




                                                                                                t

                                                                                     Louis Pardo
                                                                                     CPS #2511
                                                                                     COURTESY FLORIDA PROCESS SERVERS
                                                                                     Paym entCenter
                                                                                     P.O.Box * 4 621
                                                                                     Miam iBeach,FL 33140
                                                                                     (888)3194160
                                                                                     OurJobSerialNumber:JG5-2020185269

                                   Ctlpyright* 1992-2020Data-seServicea,lac.-ProeessServer'sTo/boxV8.1ç
